EXHIBIT 10.47

 

 

 

 

 

 

 

 

TYSON FOODS, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT

 

AND LIFE INSURANCE PREMIUM PLAN

 

(AMENDED AND RESTATED AS OF MARCH 1, 2007)

 

 

 

 

 

 



TABLE OF CONTENTS

 

 

PAGE

 

SECTION 1 INTRODUCTION

1

SECTION 2 DEFINITIONS

1

SECTION 3 PARTICIPATION

9

SECTION 4 SERP BENEFITS

11

SECTION 5 FORMS OF SERP PAYMENT

13

SECTION 6 LIFE INSURANCE PREMIUM PAYMENTS

14

SECTION 7 ADMINISTRATION OF THE PLAN

14

SECTION 8 CERTAIN RIGHTS AND LIMITATIONS

15

SECTION 9 AMENDMENT AND TERMINATION OF THE PLAN

17

ARTICLE 10 CLAIMS REVIEW PROCEDURE

19

ARTICLE 11 ADOPTION BY AFFILIATES

23

 



SECTION 1

INTRODUCTION

 

The Company maintains the Tyson Foods, Inc Supplemental Executive Retirement and
Life Insurance Premium Plan (the “Plan”) originally effective as of March 12,
2004.

 

The Company desires to amend the Plan to revise the eligibility provisions to
narrow the class of eligible employees; to provide for the continuation of
benefit accruals by those existing Participants who would not be eligible to
participate in the Plan if they were hired or rehired on or after March 1, 2007
and to address and clarify the treatment of eligible employees who cease to
qualify for active participation in the Plan due to the change in eligibility
criteria or otherwise. and

 

The Company also desires to amend the Plan to comply with, and make changes
permitted by, the American Jobs Creation Act of 2004 and the rules and
regulations promulgated thereunder.

 

The Company currently intends to maintain the Plan indefinitely. The Plan
provides for each Plan Sponsor to pay its respective benefits and administrative
costs from its general assets. The establishment of the Plan shall not convey
rights to Participants or any other person which are greater than those of the
general creditors of the Plan Sponsor.

 

The terms and conditions of participation and benefits under the Plan are
determined exclusively by the provisions of this document. In the event of any
conflict between the provisions of this document and any other description of
the Plan, the provisions of this document control. The provisions of this
document are generally effective as of March 1, 2007, except as otherwise
provided herein.

 

SECTION 2

DEFINITIONS

 

As used in this Plan, the masculine pronoun shall include the feminine and the
feminine pronoun shall include the masculine unless otherwise specifically
indicated. In addition, the following words and phrases as used in this Plan
shall have the following meaning unless a different meaning is plainly required
by the context:

 

2.1       “Actuarial Equivalent” means a benefit of equivalent value, when
computed on the basis of the same mortality table and the rate or rates of
interest and/or empirical tables. The Plan Administrator shall establish the
applicable mortality table, rate of interest and/or empirical table in its sole
discretion. Prior to a Change of Control, the Plan Administrator may change the
table(s) and/or rate(s) of interest used in determining whether a benefit is the
Actuarial Equivalent of another benefit. No Participant shall accrue a right to
have any particular table or interest rate used in computing the lump sum value
of his or her SERP benefit and, therefore, differences in Actuarial Equivalent
computations attributable to varying table(s) and/or rate(s) of interest shall
not be deemed a part of a Participant’s “accrued” benefits as described in
Section



9.1. Effective with a Change of Control, the table(s) and rate(s) of interest
shall remain the same as those in effect immediately prior to a Change of
Control.

 

2.2       “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other corporation, partnership or other organization which is a
member of an affiliated service group (within the meaning of Code Section
414(m)) with a Plan Sponsor, and (d) any other entity required to be aggregated
with a Plan Sponsor pursuant to regulations under Code Section 414(o).

 

 

2.3

“Board of Directors” means the Board of Directors of Tyson Foods, Inc.

 

2.4       “Change of Control” means any one of the following events occurring
after March 12, 2004:

 

(a)       the acquisition by any individual, entity or “group,” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of voting securities of the Company where such
acquisition causes any such Person to own twenty-five percent (25%) or more of
the combined voting power of the then outstanding voting securities then
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this Subsection (a), the
following shall not be deemed to result in a Change of Control, (i) any
acquisition directly from the Company, unless such a Person subsequently
acquires additional shares of Outstanding Voting Securities other than from the
Company, in which case any such subsequent acquisition shall be deemed to be a
Change of Control; or (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company;

 

(b)       a merger, consolidation, share exchange, combination, reorganization
or like transaction involving the Company in which the stockholders of the
Company immediately prior to such transaction do not own at least fifty percent
(50%) of the value or voting power of the issued and outstanding capital stock
of the Company or its successor immediately after such transaction;

 

(c)       the sale or transfer (other than as security for the Company’s
obligations) of more than fifty percent (50%) of the assets of the Company in
any one transaction or a series of related transactions occurring within a one
(1) year period in which the Company, any corporation controlled by the Company
or the stockholders of the Company immediately prior to the transaction do not
own at least fifty percent (50%) of the value or voting power of the issued and
outstanding equity securities of the acquiror immediately after the transaction;

 

(d)       the sale or transfer of more than fifty percent (50%) of the value or
voting power of the issued and outstanding capital stock of the Company by the
holders thereof



in any one transaction or a series of related transactions occurring within a
one (1) year period in which the Company, any corporation controlled by the
Company or the stockholders of the Company immediately prior to the transaction
do not own at least fifty percent (50%) of the value or voting power of the
issued and outstanding equity securities of the acquiror immediately after the
transaction;

 

(e)       within any twelve-month period the persons who were directors of the
Company immediately before the beginning of such twelve-month period (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
Board of Directors; provided that no director whose initial assumption of office
is in connection with an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
relating to the election of directors of the Company shall be deemed to be an
Incumbent Director; or

 

 

(f)

the dissolution or liquidation of the Company.

 

2.5       “Code” means the Internal Revenue Code of 1986 and all regulatory
guidance promulgated thereunder, as the same may be amended and modified from
time to time.

 

 

2.6

“Company” means Tyson Foods, Inc. and any successor thereto.

 

2.7       “Compensation” means the base salary paid to an Active Participant or
deferred for services rendered to the Company or an Affiliate during any year in
which the Participant accrues Creditable Service, including any deferrals of
base salary or bonus under a 401(k) plan, deferrals under a non-qualified,
defined contribution deferred compensation plan or salary reduction under a
cafeteria plan of the Company or an Affiliate, plus any annual cash bonus
payable to an Active Participant under a recurring bonus program applicable to
one or more classes of employees. Compensation shall not include any other forms
of compensation, fringe benefits or severance payments or benefits, whether
characterized as such, made pursuant to any employment agreement, separation
agreement, severance plan or policy or any similar arrangement, unless such
agreement, plan, policy or arrangement expressly provides that the special
termination or severance payments or benefits are to be included as Compensation
under the Plan.

 

Notwithstanding the foregoing, with respect to any period of absence (during
which disability benefits are being paid to the Participant under a short-term
or long-term disability plan then maintained by the Company or an Affiliate)
which is included as Creditable Service, the Participant’s annual Compensation
for purposes of the Plan during such period of absence shall be deemed to be the
greater of (a) his Compensation paid for the last full calendar year of his
employment immediately preceding the beginning of such absence, or (b) the
actual Compensation the Participant received in the year the absence began.

 

2.8       “Contracted Officer” means an employee of a Plan Sponsor who has a
written employment agreement in effect with the Plan Sponsor for the performance
of services in a recognized officer position of the employing entity.



 

2.9

“Creditable Service” means:

 

(a)       The total number of years and completed months of continuous service
rendered by an Active Participant for the Company or an Affiliate while an
Eligible Contracted Officer from and after January 1, 2004.

 

(b)       Periods of authorized leaves of absence from the Company or any
Affiliate credited to an Eligible Contracted Officer on or after January 1,
2004, including but not limited to leaves required to be granted pursuant to the
Family and Medical Leave Act of 1993 and the Uniformed Services Employment and
Reemployment Rights Act, and, notwithstanding any other provision of this Plan
to the contrary, any period of an authorized leave of absence on or after
January 1, 2004 credited to an Eligible Contracted Officer while disability
benefits are being paid under a short-term or long-term disability plan then
maintained by the Company or an Affiliate.

 

(c)       Any prior Creditable Service under this Plan rendered by a Participant
who ceases to be an Active Participant shall be disregarded, unless the prior
Creditable Service is to be recognized pursuant to Section 3.5 or unless
otherwise recognized by the Plan Administrator and communicated to the
Participant in writing. Subject to approval by the Plan Administrator, a
Participant may be granted additional years of Creditable Service for purposes
of determining retirement benefits under the Plan. Additional service granted
under provisions of an individual agreement between the Company or any Affiliate
and a Participant or under any severance plan or policy of the Company covering
the Participant shall also be included in determining Creditable Service, but
only in accordance with the specific terms of such provisions.

 

Subject to approval by the Plan Administrator, a Participant may be granted
additional years of Creditable Service for purposes of determining retirement
benefits under the Plan. Additional service granted under provisions of an
individual agreement between the Company or any Affiliate and a Participant or
under any severance plan or policy of the Company covering the Participant shall
also be included in determining Creditable Service, but only in accordance with
the specific terms of such provisions.

 

2.10     “Disability” means a disability of a Participant which, in the opinion
of the Plan Administrator, causes a Participant to be totally and permanently
disabled due to sickness or injury so as to be completely unable to perform any
and every duty pertaining to his occupation from a cause other than as specified
below:

 

(a)       excessive and habitual use by the Participant of drugs, intoxicants or
narcotics;

 

(b)       injury or disease sustained by the Participant while willfully and
illegally participating in fights, riots, civil insurrections or while
committing a felony;

 

(c)       injury or disease sustained by the Participant diagnosed or discovered
subsequent to the date of his Separation from Service; and



 

(d)       injury or disease sustained by the Participant while working for
anyone other than the Plan Sponsor or any Affiliate and arising out of such
employment.

 

The determination of whether or not a Disability exists shall be determined by
the Plan Administrator and shall be substantiated by competent medical evidence.

 

2.11     “Disability Retirement Allowance” means the SERP retirement benefits
payable under Section 4.1(c) to a Participant who experiences a Separation from
Service due to a Disability.

 

2.12     “Early Retirement Allowance” means the SERP retirement benefits payable
under Section 4.3 to a Participant who retires prior to attaining Normal
Retirement Age.

 

 

2.13

“Eligible Contracted Officer” means

 

(a)       for all purposes of Plan administration from January 1, 2004 until
March 1, 2007, a Contacted Officer, but only for that period of time during
which his or her employment agreement was in effect; and

 

(b)       for all purposes of Plan administration commencing on and continuing
after March 1, 2007, either

 

(i)        a Contracted Officer, but only for that period of time during which
his or her employment agreement was in effect and he or she occupies an officer
position in a band level of 0 through 5; or

 

(ii)       a Grandfathered Officer, but only for that period of time during
which his or her employment agreement was in effect and he or she occupies a
position as a Contracted Officer

 

For purposes of Section 2.13(b)(ii), a Grandfathered Officer who is demoted from
an officer position to a non-officer position shall not be treated as an
Eligible Contracted Officer while occupying such non-officer position for any
purpose.

 

2.14     “ERISA” means the Employee Retirement Income Security Act of 1974 and
all regulatory guidance thereunder, as the same may be amended and modified from
time to time.

 

2.15     “Final Average Compensation” means the average annual Compensation of a
Participant measured over the final five (5) consecutive, whole calendar years
during the Participant’s entire period of Creditable Service. If a Participant
has less than five (5) consecutive, whole calendar years of Creditable Service,
Final Average Compensation shall be computed over all such years.

 

2.16     “Grandfathered Officer” means a Contracted Officer who was an Active
Participant immediately prior to March 1, 2007.



 

2.17     “LIP” means the portion of the Plan providing the life insurance
premiums payment benefits described in Section 5.

 

2.18     “Nonforfeitable” refers only to the vested, unsecured contractual right
of a Participant, if any, to benefits under this Plan. In no event, however,
shall “Nonforfeitable” imply any preferred claim on, or any beneficial ownership
interest in, any assets of the Plan Sponsor before those assets are paid to any
Participant pursuant to the terms of the Plan. As provided in Section 8.5 below,
certain events may result in the forfeiture even of Nonforfeitable benefits.

 

 

2.19

“Normal Retirement Age” means age 62.

 

2.20     “Normal Retirement Allowance” means the SERP retirement benefits
payable under Section 4.2 to a Participant who retires on or after attaining
Normal Retirement Age.

 

2.21     “Participant” means any Active Participant, Inactive Participant or
Retired Participant.

 

(a)       “Active Participant” means an Eligible Contracted Officer of a Plan
Sponsor from the time participation in the Plan begins pursuant to Section 3.1
until the earliest of the time:

 

(i)        the Participant retires and is entitled to SERP retirement benefits
under Section 4,

 

 

(ii)

the Participant dies or becomes subject to a Disability,

 

 

(iii)

the Participant becomes an Inactive Participant,

 

(iv)      the Participant experiences a Separation from Service prior to
becoming entitled to SERP retirement benefits under Section 4, except as
otherwise provided in Section 9.5, or

 

(v)       the Participant ceases to be an Active Participant by reason of an
event described in Section 9.3 or 9.5.

 

In addition, if an Active Participant is placed on inactive employee status, as
defined by the Plan Administrator from time to time under uniform and
nondiscriminatory rules, and, at the date of such change in status, the
Participant has a Nonforfeitable right to his or her SERP retirement benefit,
the Participant will continue as an Active Participant in the Plan.

 

(b)       “Inactive Participant” means a Participant who ceases to be an Active
Participant, who has not become a Retired Participant and who either (i)
continues to be an employee of the Company or an Affiliate but who, as a result
of a change in status,



ceases to be an Eligible Contracted Officer or (ii) has his or her Active
Participant status terminated solely by reason of Section 2.21(a)(v). A
Participant who earns a Nonforfeitable right to his or her SERP retirement
benefit while an Inactive Participant shall be eligible for retirement benefits
in accordance with Section 4 from and after the date the SERP retirement benefit
becomes Nonforfeitable. As set forth in Section 3.5, for purposes of Sections
4.2(a)(1) and 4.2(b)(1), no increase in SERP retirement benefits shall be
attributed to Compensation paid or for services rendered during the period of
time that a Participant is classified as an Inactive Participant.

 

(c)       “Retired Participant” shall mean either (a) an Active Participant who
has retired on or after meeting the requirements for a Normal, Early or
Disability Retirement Allowance under Section 4 or (b) an Inactive Participant
who met the requirements for a Normal, Early or Disability Retirement Allowance
under Section 4 prior to becoming, or during his or her status as, an Inactive
Participant and who subsequently retires.

 

2.22     “Plan” means this Tyson Foods, Inc. Supplemental Executive Retirement
and Life Insurance Premium Plan, as from time to time amended, providing the
SERP and LIP benefits described herein.

 

2.23     “Plan Administrator” means the person or persons appointed by the Board
of Directors to administer the Plan on behalf of the Company and, in lieu of any
such appointment, the administrative committee established by the Company
generally responsible for the administration of the Company’s employee benefit
plans.

 

2.24     “Plan Sponsor” means the Company and each Affiliate that has adopted
the Plan with the approval of the Company.

 

2.25     “Separation from Service” shall mean a separation from service with the
Company and its Affiliates within the meaning of Treasury Regulations Section
1.409A-1(h) and any successor guidance thereto. No Separation from Service shall
occur while a Participant is on any bona fide leave of absence not in excess of
six (6) months duration or, if longer, so long as the Participant’s right to
reemployment is provided either by statute or contract.

 

2.26     “SERP” means the portion of the Plan providing the retirement benefits
described in Section 4.

 

2.27     “Specified Employee” shall mean a Participant who is a key employee (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of the
Company (or an entity which is considered to be a single employer with the
Company under Code Section 414(b) or 414(c)) at any time during the twelve (12)
month period ending on December 31. Notwithstanding the foregoing, a Participant
who is a key employee determined under the preceding sentence will be deemed to
be a Specified Employee solely for the period of April 1 through March 31
following such December 31 or as otherwise required by Code Section 409A.



 

2.28

“Vesting Service” means:

 

(a)       The total number of years and completed months of continuous service
rendered by an Active Participant as an Eligible Contracted Officer and, to the
extent described in Subsection (c) below, by an Inactive Participant.

 

(b)       Vesting Service includes any periods of authorized leaves of absence
from the Company or any Affiliate by a Participant in an otherwise eligible
capacity, including but not limited to leaves required to be granted pursuant to
the Family and Medical Leave Act of 1993 and the Uniformed Services Employment
and Reemployment Rights Act, and, notwithstanding any other provision of this
Plan to the contrary, any period of an authorized leave of absence while
disability benefits are being paid to the Participant under a short-term or
long-term disability plan then maintained by the Company or an Affiliate.

 

(c)       The total number of years and completed months of continuous service
rendered by an Inactive Participant for the Company or an Affiliate will be
counted as Vesting Service under the following rules:

 

(i)        Eligible Contracted Officer to Ineligible Contracted Officer. An
Active Participant who ceases to be an Eligible Contracted Officer but who
continues to be a Contracted Officer until re-qualifying as an Active
Participant shall receive credit for Vesting Service while his or her status as
a Contracted Officer continues. This Clause (i) does not apply to any
Grandfathered Participant because a Grandfathered Participant remains an Active
Participant for as long as he or she is a Contracted Officer.

 

(ii)       Eligible Contracted Officer to Non-Officer. An Active Participant who
ceases to be a Contracted Officer before re-qualifying as an Active Participant
shall receive credit for Vesting Service performed for his or her prior
continuous period of service as an Eligible Contracted Officer and/or an
employee of the Company or an Affiliate, provided he or she returns to
Contracted Officer status within five (5) years from losing that status;
however, such credit shall count only for purposes of determining whether his or
her SERP retirement benefits are Nonforfeitable and not for purposes of
determining the amount of the SERP retirement benefit under either Section
4.2(a)(2) or Section 4.2(b)(2).

 

Subject to approval by the Plan Administrator, a Participant may be granted
additional years of Vesting Service for purposes of determining benefits under
the Plan. Additional service granted under provisions of an individual agreement
between the Company or any Affiliate and a Participant or under any severance
plan or policy of the Company covering the Participant shall also be included in
determining Vesting Service, but only in accordance with the specific terms of
such provisions.

 



SECTION 3

PARTICIPATION

 

3.1       Commencement of SERP Participation. Each Eligible Contracted Officer
shall commence participation in the SERP as an Active Participant as of the
later of March 12, 2004 or the effective date that the Contracted Officer
becomes an Eligible Contracted Officer. Subject to Section 3.5 (in addition to
any Creditable Service and corresponding Compensation recognized at the
discretion of the Plan Administrator pursuant to Section 2.9), an Active
Participant who ceases to qualify as an Active Participant shall recommence
participation in the Plan as an Active Participant, on a prospective basis only,
if the individual again satisfies the criteria for being an Active Participant.

 

3.2       Commencement of LIP Participation. An Active Participant is eligible
for LIP benefits if he or she timely applies for and is issued a policy on his
or her life of a type and by an insurer designated by the Plan Administrator
effective as of the date of coverage indicated by such policy.

 

3.3       Termination of SERP Participation. When a Participant ceases to be an
Active Participant (as defined in Section 2.21(a) hereof), he or she shall cease
to be a Participant unless the Participant remains an Inactive Participant or
becomes a Retired Participant. A Retired Participant shall remain a Participant
until his or her date of death, unless his or her Nonforfeitable benefits are
forfeited pursuant to Section 8.5.

 

3.4       Termination of LIP Participation. Except as provided in this Section
3.4, an Active Participant shall remain a Participant under the LIP portion of
the Plan through the policy anniversary date immediately following his or her
Separation from Service, unless:

 

(a)       his or her otherwise Nonforfeitable benefits are forfeited pursuant to
Section 8.5;

 

(b)       the policy issued to the Participant, as contemplated by Section 3.2,
is surrendered, modified or exchanged by the Participant or the Participant
causes a diminution in the policy’s cash surrender value by withdrawing from, or
borrowing against, the policy; or

 

(c)       the Participant refuses or neglects to cooperate with the Company in
its efforts to confirm whether any circumstances described in Section 3.4(b)
exist.

 

When a Participant ceases to be an Active Participant but continues in the
service of the Company or an Affiliate, he or she shall cease to be a
Participant under the LIP portion of the Plan as of the policy anniversary date
immediately following his or her change in status and shall have no rights to
LIP benefits thereafter unless and until the Participant re-qualifies as an
Active Participant. A Participant who ceases to qualify as an Active Participant
will again become eligible for the LIP portion of the Plan no earlier than the
first day of the calendar month following the completion of three (3) full
calendar months from the effective date of their return to Active Participant
status.



 

As a condition to participation, or continued participation, in the Plan, a
Participant shall be required to reimburse the Company for the reimbursable
portion of any premium paid on the policy issued to the Participant in
connection with his or her participation in the Plan if the Participant
experiences a Separation from Service within one (1) year of his or her original
date of hire with the Company or any Affiliate.

 

3.5       Inactive Participant. For purposes of Sections 4.2(a)(1) and
4.2(b)(1), no increase in SERP retirement benefits shall be attributed to
Compensation paid or for services rendered during the period of time that a
Participant is classified as an Inactive Participant. An Inactive Participant
who never returns to the status of an Active Participant may become a Retired
Participant and receive a SERP retirement benefit only if he or she has earned a
Nonforfeitable right to SERP retirement benefits prior to losing his or her
status as an Active Participant or earns a Nonforfeitable right to SERP
retirement benefits as an Inactive Participant by reason of being credited with
additional Vesting Service pursuant to Section 2.28. In addition, any
Compensation paid or services rendered during any prior period of time when an
Inactive Participant was an Active Participant shall be disregarded, except as
provided below:

 

(a)       Return to Active Status. An Inactive Participant who has not earned a
Nonforfeitable right to SERP retirement benefits prior to losing his or her
status as an Active Participant and who returns to the status of an Active
Participant may have Compensation and Creditable Service earned prior to
becoming an Inactive Participant counted towards the calculation of his or her
SERP retirement benefit in accordance with the following rules:

 

(i)        Eligible Contracted Officer to Ineligible Contracted Officer. An
Active Participant who ceases to be an Eligible Contracted Officer but who
continues to be a Contracted Officer until re-qualifying as an Active
Participant shall receive credit for Compensation earned and Creditable Service
performed for his or her prior period of time as an Eligible Contracted Officer
for purposes of Sections 4.2(a)(1) and 4.2(b)(1). This Clause (i) does not apply
to any Grandfathered Participant because a Grandfathered Participant remains an
Active Participant for as long as he or she is a Contracted Officer.

 

(ii)       Eligible Contracted Officer to Non-Officer. An Active Participant who
ceases to be a Contracted Officer before re-qualifying as an Active Participant
shall receive credit for Compensation earned and Creditable Service performed
for his or her prior period of time as an Eligible Contracted Officer for
purposes of Sections 4.2(a)(1) and 4.2(b)(1), provided he or she returns to
Eligible Contracted Officer status within five (5) years from losing that
status.

 

(b)       Special Situations. A Participant who has his or her Active
Participant status terminated solely by reason of Section 2.21(a)(v) shall be
subject to be subject to the general provisions of the Plan, as expressly
modified by Section 9.3 or 9.5, as applicable.



3.6       Ineligibility. Notwithstanding any other provision of the Plan, the
Plan Administrator may exclude any Contracted Officer from participation in the
SERP and/or the LIP, with or without the consent of the Contracted Officer, and
no such exclusion shall require the provision of substitute consideration to the
Contracted Officer(s) so excluded.

 

SECTION 4

SERP BENEFITS

 

 

4.1

Nonforfeitable Right to SERP Benefits.

 

(a)       An Active Participant who attains Normal Retirement Age, or an
Inactive Participant who attains Normal Retirement Age and who is then a
Contracted Officer, shall have a Nonforfeitable right to benefits under this
Section 4, subject to the provisions of Section 8.5, and may retire and receive
payment of a Normal Retirement Allowance under the SERP. Payment of the Normal
Retirement Allowance shall commence as soon as practicable following the end of
the calendar year in which the Participant actually experiences a Separation
from Service on or after attaining Normal Retirement Age.

 

(b)       An Active Participant who has attained age 55 and whose combination of
age (including completed whole calendar months of age) and years of Vesting
Service equal or exceed 70, or an Inactive Participant who has attained age 55
and whose combination of age (including completed whole calendar months of age)
and years of Vesting Service equal or exceed 70 and who is then a Contracted
Officer, shall have a Nonforfeitable right to benefits under this Section 4,
subject to the provisions of Section 8.5, and may retire prior to Normal
Retirement Age and receive payment of an Early Retirement Allowance under the
SERP. Payment of the Early Retirement Allowance shall commence as soon as
practicable following the end of the calendar year in which the Participant
actually experiences a Separation from Service.

 

(c)       An Active Participant, or an Inactive Participant who is then a
Contracted Officer and, who has become subject to a Disability prior to earning
a Nonforfeitable right to benefits under either Section 4.1(a) or (b) above
shall have a Nonforfeitable right to benefits under this Section 4, subject to
the provisions of Section 8.5, and may retire prior to Normal Retirement Ageand
receive payment of a Disability Retirement Allowance under the SERP. Payment of
the Disability Retirement Allowance shall commence as soon as practicable
following the end of the calendar year in which the Participant actually
experiences a Separation from Service due to a Disability.

 

(d)       A Participant who does not become entitled to payments pursuant to
Section 4.1(a), (b) or (c) shall not be entitled to any SERP retirement benefits
under the Plan.



 

4.2

Amount of Normal Retirement Allowance.

 

(a)       The annual Normal Retirement Allowance under the SERP for a
Participant who has a Nonforfeitable right to such an allowance pursuant to
Section 4.1 and who was a Eligible Contracted Officer before January 1, 2002
shall be equal to the greater of (1) or (2) below plus (3):

 

(1)       (i)        2% of the Participant’s Final Average Compensation
multiplied by the most recent five years of the Participant’s Creditable Service
(or if the Participant has less than five years of Creditable Service, 2% of the
Participant’s Final Average Compensation multiplied by the Participant’s total
Creditable Service); plus

 

(ii)       if the Participant has more than five years of Creditable Service, 1%
of the Participant’s Final Average Compensation multiplied by the Participant’s
years of Creditable Service in excess of five.

 

(2)       If the Participant has at least twenty (20) years of Vesting Service,
the level, annual premium due under the life insurance policy described under
Section 6.1, adjusted to the rate for such coverage charged to male,
non-smokers; otherwise $0.

 

(3)       If the Participant has at least twenty (20) years of Vesting Service,
forty-one percent (41%) of the amount determined under Section 4.2(a)(2) above;
otherwise, $0.

 

(b)       The annual Normal Retirement Allowance under the SERP for a
Participant who has a Nonforfeitable right to such an allowance pursuant to
Section 4.1 and who became a Eligible Contracted Officer on or after January 1,
2002 shall be equal to the greater of (1) or (2) below plus (3):

 

(1)       1% of the Participant’s Final Average Compensation multiplied by the
Participant’s years of Creditable Service.

 

(2)   If the Participant has at least twenty (20) years of Vesting Service, the
level, annual premium due under the life insurance policy described under
Section 6.1, adjusted to the rate for such coverage charged to male,
non-smokers; otherwise $0.

 

(3)   If the Participant has at least twenty (20) years of Vesting Service,
forty-one percent (41%) of the amount determined under Section 4.2(b)(2) above;
otherwise, $0.

 

4.3       Amount of Early Retirement Allowance. The annual Early Retirement
Allowance under the SERP for Participants who have a Nonforfeitable right to
such an allowance pursuant to Section 4.1(b) shall be equal to the Normal
Retirement Allowance determined in accordance



with Subsection 4.2 except that the portion of the formula described in Section
4.2(a)(1) or 4.2(b)(1), as applicable, shall be based on the Participant’s Final
Average Compensation and Creditable Service at the date of retirement and
reduced so that it is the Actuarial Equivalent of the allowance that would be
payable had the Participant retired at Normal Retirement Age.

 

4.4       Amount of Disability Retirement Allowance. The annual Disability
Retirement Allowance under the SERP for Participants who have a Nonforfeitable
right to such an allowance pursuant to Section 4.1(c) shall be equal to the sum
of the amount described in Sections 4.2(a)(2) and 4.2(a)(3), without regard to
whether the Participant has twenty (20) years of Vesting Service.

 

4.5       Cash Payments. If and when a Participant’s SERP retirement benefits
first become Nonforfeitable pursuant to Section 4.1, the Participant shall be
paid a cash amount, determined by the Plan Administrator, equal to the product
of (a) the additional taxes under Section 3101 of the Code arising as a result
of the vesting event, multiplied by (b) any percentage from 100% to 141%, with
the percentage in any particular case to be selected by the Plan Administrator
in its discretion. In its sole discretion, the Plan Administrator may apply all
or any portion of the cash payment provided for under this Section 4.5 to the
Participant’s tax withholding obligations. Any cash payment that becomes due
pursuant to this Section 4.5 shall be made as soon as practicable following the
date the SERP retirement benefits first become Nonforfeitable.

 

4.6       Restoration of Retired Participants to Service. Anything contained in
this Plan to the contrary notwithstanding, if a Participant who has received or
is receiving a Normal, Early or Disability Retirement Allowance again becomes an
employee of the Company or any Affiliate, any retirement allowance payable under
this Plan shall continue. On subsequent retirement, the retirement allowance
payable to such Participant shall be based on Compensation and Creditable
Service before and after the period of prior retirement, subject to the general
terms and conditions set forth in the Plan.

 

4.7       Suspension of Certain Benefits. Notwithstanding any other provision of
the Plan to the contrary, any payment of benefits due to, or on behalf of, a
Participant who is a Specified Employee during the six-month period immediately
following his or her Separation from Service shall be suspended and such
suspended amounts shall be paid in a lump sum as soon as practicable following
the expiration of such six-month period.

 

SECTION 5

FORMS OF SERP PAYMENT

 

SERP retirement benefits shall be paid annually for the life of the Retired
Participant and shall cease as of the last annual payment date preceding the
Participant’s death. The SERP portion of the Plan pays no pre-retirement
benefits and no death benefits. No person other than a Retired Participant is
eligible to receive SERP retirement benefits earned by that Participant.

 



SECTION 6

LIFE INSURANCE PREMIUM PAYMENTS

 

6.1       Amount of LIP Benefit. Effective January 1, 2007, the LIP benefit is
an annual amount payable during the period that the Participant is an Active
Participant and is equal to the sum of (a) the amount of the annual premium due
under the policy described in Section 3.2 plus (b) the amount of the annual
premium due under the policy described in Section 3.2 multiplied by the tax
withholding rate for supplemental wages applicable to the Participant. The face
amount of the death benefit under the policy shall depend upon the Participant’s
band level as an Eligible Contracted Officer, as in effect on the applicable
policy anniversary date of each calendar year. Any subsequent change in band
level shall result in an adjustment to the policy’s death benefit as soon as
administratively practicable, but no later than the next policy anniversary date
which is at least thirty (30) days after the effective date of the change in
band level. Notwithstanding the foregoing, the Plan Administrator may adjust the
death benefit face amount corresponding to one or more band levels at any time.

 

6.2       Payment of LIP Benefit. The amount of the LIP benefit shall be paid in
cash to the Active Participant; provided, however, that the Plan Administrator,
in its sole discretion, may pay a portion of the LIP benefit directly to the
insurer that issued the policy described in Section 3.1. A Participant’s status
as an Active Participant must remain continuously in effect from the date of his
or her initial commencement of participation in the Plan through the applicable
policy anniversary date in order to qualify for that annual LIP benefit. The LIP
benefit will be paid as soon as practicable after the applicable policy
anniversary date.

 

6.3       Forfeiture of SERP Benefits. Notwithstanding any other provision of
this Plan to the contrary, if an Active Participant forfeits the right to the
continuation of LIP benefits pursuant to either Section 3.4(b) or (c), the
Participant shall also forfeit that portion of his or her SERP benefits that
would otherwise be payable pursuant to Section 4.2(a)(2) and (3) or 4.2(b)(2)
and (3), as applicable, whether in the form of a Normal, Early or Disability
Retirement Allowance.

 

SECTION 7

ADMINISTRATION OF THE PLAN

 

7.1       Rulemaking Authority. Except as otherwise specifically provided in the
Plan, the Plan Administrator shall be the administrator of the Plan. The Plan
Administrator shall have full authority to adopt procedural rules and to employ
and rely on such legal counsel, actuaries, accountants and agents as it may deem
advisable to assist in the administration of the Plan.

 

7.2       Discretionary Authority. The Plan Administrator shall from time to
time establish rules, not contrary to the provisions of the Plan for the
administration of the Plan and the transaction of its business. All elections
and designations under the Plan by a Participant shall be made on forms
prescribed by the Plan Administrator. The Plan Administrator shall have
discretionary authority to construe the terms of the Plan and shall determine
all questions arising in the administration, interpretation and application of
the Plan, including, but not limited to,



those concerning eligibility for benefits and it shall not act so as to
discriminate in favor of any person. All determinations of the Plan
Administrator shall be conclusive and binding on all Contracted Officers,
Participants and other persons, subject to the provisions of the Plan and
subject to applicable law.

 

7.3       Records and Reports. The Plan Administrator shall furnish Participants
with all disclosures now or hereafter required by ERISA or the Code. The Plan
Administrator shall file, as required, the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be solely responsible for establishing and maintaining all records of the
Plan.

 

7.4       Non-Exclusive Description. The statement of specific duties for a Plan
Administrator in this Section is not in derogation of any other duties which a
Plan Administrator has under the provisions of the Plan or under applicable law.

 

SECTION 8

CERTAIN RIGHTS AND LIMITATIONS

 

8.1       No Right to Employment. The establishment of the Plan shall not be
construed as conferring any legal rights upon any employee or other person for a
continuation of employment, nor shall it interfere with the rights of the
Company or an Affiliate to discharge any employee and to treat such employee
without regard to the effect which such treatment might have upon such employee
as a Participant of the Plan.

 

8.2       Payments on Behalf of the Impaired. If the Plan Administrator shall
find that a Participant is unable to care for his affairs because of illness,
accident or is a minor, the Plan Administrator may direct that any benefit
payment due such Participant, unless claim shall have been made therefor by a
duly appointed legal representative, be paid to the spouse, a child, parent or
other blood relative, or to a person with whom the Participant or other person
resides. Any such payment so made shall be a complete discharge of the
liabilities of the Plan with respect to such Participant.

 

8.3       Claim for Benefits. Each Participant, before any benefit shall be
payable to or on behalf of such Participant, shall file with a member of the
Plan Administrator at least thirty (30) days prior to the time of retirement,
such information, if any, as shall be required to establish such person’s rights
and benefits under the Plan.

 

8.4       Non-Alienation. No benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
garnishment, attachment, encumbrance or charge, and any attempt so to do shall
be void; nor shall any such benefit be in any manner liable for or subject to
the debts, contract liabilities, engagements or torts of the person entitled to
such benefit.

 

8.5       Forfeiture of Benefits Due to Misconduct. The obligation of a Plan
Sponsor to make or continue payment of any benefits hereunder shall cease with
respect to any Participant



who is in breach of any material term of his or her employment contract;
provided, however, if no such employment contract is then in existence or, if
applicable, was in existence immediately prior to the Participant’s retirement,
then the obligation of a Plan Sponsor to make or continue payment of any
benefits hereunder shall cease with respect to any Participant who (a) at any
time is convicted of a crime involving dishonesty or fraud relating to the
Company or its Affiliates (b) at the time, without the Company’s written consent
knowingly uses or discloses any confidential or proprietary information relating
to the Company or its Affiliates or (c) within one year following Separation
from Service, without the Company’s written consent, accepts employment with, or
provides consulting services to, a principal competitor of the Company or its
Affiliates.

 

8.6       Participant Status as General Creditor. All benefits payable under the
Plan to a Participant shall be payable from the general assets of the Plan
Sponsor who last employed the Participant. The Plan shall not be funded by the
Company or any Affiliate. However, solely for its own convenience and the
convenience of other Plan Sponsors, the Company reserves the right to provide
for payment of benefits hereunder through a trust which may be irrevocable but
the assets of which shall be subject to the claims of each Plan Sponsor’s
general creditors in the event of the Plan Sponsor’s bankruptcy or insolvency,
as defined in any such trust. In no event shall any Plan Sponsor be required to
segregate any amount credited to any account, which shall be established merely
as an accounting convenience; no Participant shall have any rights whatsoever in
any specific assets of any Plan Sponsor or any trust established pursuant to
this Section 8.6; no rights of any Participant hereunder shall be subject to
participation, alienation, sale, transfer, assignment, pledge, garnishment,
attachment or encumbrance nor to the debts, contracts, liabilities, engagements
or torts of any Participant.

 

8.7       Withholding Obligations. When payments commence under the Plan, the
Plan Sponsor shall have the right to deduct from each payment made under the
Plan any required withholding taxes. The Plan Sponsor may deduct from an Active
Participant’s Compensation any required withholding taxes attributable to the
Participant’s participation in the Plan prior to the date payments commence.

 

8.8       Accelerated Payment of SERP Retirement Benefits. Notwithstanding any
other provision of the Plan to the contrary, the Company shall cause each Plan
Sponsor to make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder.



8.9       Establishment of Grantor Trust. Notwithstanding any other provision of
the Plan to the contrary, no later than the effective date of a Change of
Control under Section 2.4(b), (c), (d) or (f) and no later than thirty (30) days
following the effective date of a Change of Control under Section 2.4(a) or (e),
the Plan Sponsors collectively shall establish a trust as to which each Plan
Sponsor is a “grantor”, within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Code. The trust so established shall contain the
features set forth on Appendix A attached hereto. No action by the Board of
Directors to amend the provisions of this Section 8.9 and Appendix A shall be
given effect if such action is taken within sixty (60) days prior to, or at any
time after, the effective date of a Change of Control.

 

SECTION 9

AMENDMENT AND TERMINATION OF THE PLAN

 

9.1       Right to Amend. Subject to the limitation described in Section 8.9,
the Board of Directors may amend the Plan at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend or modify in whole or
in part, any or all of the provisions of the Plan pursuant to its normal
procedures; provided that no such modification or amendment shall adversely
affect the SERP retirement benefits of Participants which had accrued and become
Nonforfeitable under this Plan prior to the date such amendment or modification
is adopted or becomes effective, whichever is later. The Board of Directors
reserves the right to amend the Plan in any respect solely to comply with the
provisions of Code Section 409A so as not to trigger any unintended tax
consequences prior to the distribution of benefits provided herein. For purposes
of this Section 9, “accrued” benefits refers to the benefits to which a
Participant would be entitled, based on his Creditable Service and Compensation
as of the date the determination is made.

 

9.2       Right to Terminate. The Board of Directors may terminate the Plan for
any reason at any time provided that such termination shall not adversely affect
the SERP retirement benefits of Participants which had accrued and become
Nonforfeitable under the Plan prior to the date termination is adopted or made
effective, whichever is later and no such termination of the Plan shall effect
the termination of any grantor trust established pursuant to Section 8.9.

 

 

9.3

Effect of Plan Termination on SERP Benefits.

 

(a)       In the event the Plan is terminated, each Participant who has met the
age and service requirements to be entitled to a benefit under the SERP shall
have a Nonforfeitable right to a Normal Retirement Allowance described in
Section 4.2(a) or (b), as applicable, which such Participant had accrued through
the date of the termination of the Plan. Except as provided in Subsection (b),
SERP retirement benefits will be paid in accordance with Section 4.2 or 4.3, as
applicable.

 

(b)       Notwithstanding the provisions of Section 9.3(a), the Company may
cause each Plan Sponsor to pay a lump sum Actuarial Equivalent value of any SERP
retirement benefits due to Participants if the Company determines that such
payment of SERP retirement benefits will not constitute an impermissible
acceleration of payments under one of the exceptions provided in Treasury
Regulations Section 1.409A-3(j)(4)(ix), or



any successor guidance. In such an event, payment shall be made at the earliest
date permitted under such guidance.

 

9.4       Effect of Plan Amendment on SERP Benefits. In the event the Plan is
amended or modified in whole or in part to reduce future accruals of SERP
retirement benefits, the Participants affected by any such amendment or
modification who have met the age and service requirements to be entitled to a
SERP retirement benefit shall be treated with respect to the SERP retirement
benefits that accrued through the date of such amendment or modification and
were affected by such amendment or modification as if the Plan were terminated
as of such date and their rights and entitlement to these benefits shall be
determined under Section 9.3; provided, however, that such Participants shall be
entitled to continue to accrue SERP retirement benefits after the date of such
amendment or modification under such modified or amended terms of the Plan.

 

 

9.5

Effect of a Change of Control.

 

(a)       SERP Benefits. Notwithstanding Section 4.1(d) to the contrary, in the
event of a Change of Control of the Company, any person who is an Active
Participant in the SERP at the time of the Change of Control who subsequently
experiences a Separation from Service, other than a voluntary termination of
employment as defined in Plan Section 9.6 below, or who is adversely affected by
a termination of the Plan shall be deemed to have a earned a minimum SERP
retirement benefit equal to (i) the Normal Retirement Allowance determined under
Section 4.2(a) or (b), as applicable, based upon the Participant’s Final Average
Compensation and Creditable Service at the date of the Change of Control; (ii)
without regard to whether he or she has met the age and service requirements
otherwise required to be entitled to a SERP retirement benefit; and (iii)
adjusted to an Actuarial Equivalent amount in accordance with the immediately
succeeding sentence. Payment of a SERP retirement benefit under this Section 9.5
shall commence as soon as practicable following the end of the calendar year in
which the Participant actually experiences a Separation from Service following
the Change of Control and shall be reduced so that it is the Actuarial
Equivalent of the allowance that would be payable had the Participant retired at
Normal Retirement Age. In lieu of the SERP retirement benefit under this Section
9.5, a Participant shall be entitled to any alternative, greater benefit under
Section 4.2, 4.3 or 4.4 (or successor provisions) as may be determined under the
terms of the Plan as may be in effect from time to time following the Change of
Control.

 

(b)       LIP Benefits. Notwithstanding Sections 3.4 to the contrary, each
Participant who is an Active Participant immediately prior to the effective date
of a Change of Control shall continue to receive the LIP benefit contemplated by
Section 6.3 until the earlier of the Participant’s attainment of age 62 or
Separation from Service, regardless of any subsequent termination of the Plan.

 

9.6       Voluntary Termination of Employment. For purposes of Plan Section 9.5,
a voluntary termination of employment shall mean any Separation from Service
initiated by the Participant except a Separation from Service initiated after:



 

(a)       any substantial adverse change in position, duties, title or
responsibilities;

 

(b)       any material reduction in base salary or, unless replaced by
equivalent arrangements, any material reduction in annual bonus opportunity or
pension or welfare benefit plan coverages;

 

(c)       any relocation required by the Plan Sponsor to an office or location
more than 25 miles from the Participant’s current regular office or location; or

 

(d)       any failure of the Plan Sponsor to obtain the agreement of a successor
entity to assume the obligations set forth hereunder, provided that the
successor has had actual notice of the existence of this arrangement and an
opportunity to assume the Plan Sponsor’s responsibilities hereunder during a
period of at least 10 business days after receipt of such notice; provided that,
in order for a particular event to be treated as an exception to a “voluntary
termination,” a Participant must assert such exception within 180 days after
actual knowledge of the events giving rise thereto by giving the Plan Sponsor
written notice thereof and an opportunity to cure. Notwithstanding the
foregoing, in the event that any employment agreement between the Participant
and a Plan Sponsor in effect at the time of such termination provides a
definition of “constructive termination” or termination for “good reason” or
similar terminology, such definition shall govern over the event described in
this Section 9.6 to the extent that it provides addition exceptions to the
events which are considered a voluntary termination.

 

  ARTICLE 10

CLAIMS REVIEW PROCEDURE

 

10.1     Notice of Denial. If a Participant is denied a claim for benefits under
the Plan, the Plan Administrator shall provide to the claimant written notice of
the denial within ninety (90) days (forty-five (45) days with respect to a
denial of any claim for benefits due to the Participant’s Disability) after the
Plan Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days (thirty (30) days with respect to
a claim for benefits due to the Participant’s Disability) from the end of such
initial period. With respect to a claim for benefits due to the Participant’s
Disability, an additional extension of up to thirty (30) days beyond the initial
30-day extension period may be required for processing the claim. In such event,
written notice of the extension shall be furnished to the claimant within the
initial 30-day extension period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Plan
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.



10.2     Contents of Notice of Denial. If a Participant is denied a claim for
benefits under a Plan, the Plan Administrator shall provide to such claimant
written notice of the denial which shall set forth:

 

 

(a)

the specific reasons for the denial;

 

(b)       specific references to the pertinent provisions of the Plan on which
the denial is based;

 

(c)       a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(d)       an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Sections 502(a) of ERISA following an
adverse benefit determination on review;

 

(e)       in the case of a claim for benefits due to a Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and

 

(f)        in the case of a claim for benefits due to a Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request.

 

10.3     Right to Review. After receiving written notice of the denial of a
claim, a claimant or his representative shall be entitled to:

 

(a)       request a full and fair review of the denial of the claim by written
application to the Plan Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to a Participant’s Disability);

 

(b)       request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;

 

(c)       submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and



(d)       a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

 

10.4

Application for Review.

 

(a)       If a claimant wishes a review of the decision denying his claim to
benefits under the Plan, other than a claim described in Subsection (b) of this
Section 10.4, he must submit the written application to the Plan Administrator
within sixty (60) days after receiving written notice of the denial.

 

(b)       If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial. With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall

 

(i)        consult with a health care professional who has appropriate training
and experience in the field of medicine involved in the medical judgment; and

 

(ii)       identify the medical and vocational experts whose advice was obtained
on behalf of the Plan in connection with the denial without regard to whether
the advice was relied upon in making the determination to deny the claim.

 

Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.

 

10.5     Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.

 

10.6     Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.



10.7     Counsel. All claimants requesting a review of the decision denying
their claim for benefits may employ counsel for purposes of the hearing.

 

10.8     Decision on Review. No later than sixty (60) days (forty-five (45) days
with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review. If the Plan Administrator
or Appeals Fiduciary determines that the extension of time is required, the Plan
Administrator or Appeals Fiduciary shall furnish to the claimant written notice
of the extension before the expiration of the initial sixty (60) day (forty-five
(45) days with respect to a claim for benefits due to the Participant’s
Disability) period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator or Appeals Fiduciary expects to render its decision on review. In
the case of a decision adverse to the claimant, the Plan Administrator or
Appeals Fiduciary shall provide to the claimant written notice of the denial
which shall include:

 

 

(a)

the specific reasons for the decision;

 

(b)       specific references to the pertinent provisions of the Plan on which
the decision is based;

 

(c)       a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

(d)       an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review;

 

(e)       in the case of a claim for benefits due to the Participant’s
Disability, if an internal rule, guideline, protocol or other similar criterion
is relied upon in making the adverse determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such rule,
guideline, protocol or other similar criterion was relied upon in making the
decision and that a copy of such rule, guideline, protocol or other similar
criterion will be provided free of charge upon request;

 

(f)        in the case of a claim for benefits due to a Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request; and



 

(g)       in the case of a claim for benefits due to a Participant’s Disability,
a statement regarding the availability of other voluntary alternative dispute
resolution options.

 

  ARTICLE 11

ADOPTION BY AFFILIATES

 

Any Affiliate may, in the future, adopt this Plan provided that proper action is
taken by the Board of Directors of such Affiliate and the participation of such
Affiliate is approved by the Board of Directors. The administrative powers and
control of the Company, as provided in this Plan, shall not be deemed diminished
under this Plan by reason of the participation of any Affiliate and the
administrative powers and control granted hereunder to the Plan Administrator
shall be binding upon any Affiliate adopting this Plan. Each Affiliate adopting
this Plan shall have the obligation to pay the benefits to its employees
hereunder and no other Affiliate shall have such obligation and any failure by a
particular Affiliate to live up to its obligations under this Plan shall have no
effect on any other Affiliate. Any Affiliate may discontinue this Plan at any
time by proper action of its Board of Directors subject to the provisions of
Section 9.

 

 

[Remainder of Page Intentionally Left Blank]



            IN WITNESS WHEREOF, the Company has caused this instrument to be
executed as of August 13, 2007.

 

 

 

TYSON FOODS, INC.

 

By: /s/ Wade Miquelon

 

Title: Executive Vice President and Chief

 

Financial Officer

 

ATTEST:

 

By: /s/ R. Read Hudson

 

Title: Secretary

 

 

 

 



APPENDIX A

 

Mandatory Features of Grantor Trust

 

1.         The trust shall be immediately funded by the Plan Sponsors, to the
extent of their proportionate shares, with cash or cash equivalents in an amount
equal to the present value Actuarial Equivalent of unpaid SERP benefits accrued
in favor of Participants determined as of the immediately preceding December
31st.

 

2.         Within thirty (30) days after each subsequent December 31st, the Plan
Sponsors shall make additional contributions, to the extent of their
proportionate shares, to the trust in an amount equal to the change in the
present value Actuarial Equivalent of unpaid SERP benefits accrued in favor of
Participants as of that December 31st when compared to the immediately preceding
December 31st.

 

3.         The factors used in determining the Actuarial Equivalent of unpaid
SERP benefits for all required funding contributions to the trust shall be the
same mortality and/or empirical table(s) and rate(s) of interest as in use by
the Plan Administrator six (6) months prior to the effective date of the Change
of Control.

 

4.         The Plan Sponsors also shall fund and maintain a separate reserve
under the trust from which the trustee shall charge its expenses. The reserve
shall be maintained at a level of no less than $50,000.

 

5.         All portions of the trust shall be irrevocable and trust funds may
only be used to provide for the payment of SERP benefits to Participants, to pay
the expenses of the trustee and to satisfy the claims of the creditors of a Plan
Sponsor in the event of insolvency; provided, however, that in event of an
insolvency, only the trust funds attributable to the insolvent Plan Sponsor
shall be subject to the claims of the creditors of that Plan Sponsor.

 

6.         The trustee shall have the sole discretionary authority to invest the
trust funds and shall do so as if the trustee were subject to the provisions of
Part 4, Title 1 of ERISA.

 

7.         The trust shall provide a mechanism for Participants to make a claim
for payment of SERP benefits directly to the trustee and the trustee shall be
granted the authority to approve payments of SERP benefits to a claiming
Participant provided adequate evidence of entitlement to the benefit is
demonstrated by the Participant.

 

8.         The initial trustee and any successor trustee appointed to serve as
trustee of the trust shall be a bank that is authorized to exercise trust powers
and has a capital of at least $250,000,000.

 

9.         The actual provisions of the trust agreement shall be in such form as
negotiated between the Plan Sponsors and the trustee; provided, however, that no
such provisions shall contradict or otherwise diminish the substance of the
features of the trust described hereinabove.



FIRST AMENDMENT TO THE

TYSON FOODS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT

AND LIFE INSURANCE PREMIUM PLAN

 

THIS FIRST AMENDMENT is made on this 24th day of September, 2007, by TYSON
FOODS, INC., a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company maintains the Tyson Foods, Inc Supplemental Executive
Retirement and Life Insurance Premium Plan (the “Plan”) originally effective as
of March 12, 2004 and as most recently amended and restated as of March 1, 2007;

WHEREAS, the Company desires to amend the Plan to provide the Plan Administrator
(as defined therein) with the discretion to reduce the minimum age requirement
necessary to qualify selected participants for the receipt of an Early
Retirement Allowance (as defined therein); and

 

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective as of the date
first set forth above, by deleting Section 4.1(b) in its entirety and by
substituting therefor the following:

 

“(b)   An Active Participant who has attained age 55 (or any earlier age as may
be authorized in writing by the Plan Administrator in its sole discretion on a
case-by-case basis) and whose combination of age (including completed whole
calendar months of age) and years of Vesting Service equal or exceed 70, or an
Inactive Participant who has attained age 55 (or any earlier age as may be
authorized in writing by the Plan Administrator in its sole discretion on a
case-by-case basis) and whose combination of age (including completed whole
calendar months of age) and years of Vesting Service equal or exceed 70 and who
is then a Contracted Officer, shall have a Nonforfeitable right to benefits
under this Section 4, subject to the provisions of Section 8.5, and may retire
prior to Normal Retirement Age and receive payment of an Early Retirement
Allowance under the SERP. Payment of the Early Retirement Allowance shall
commence as soon as practicable following the end of the calendar year in which
the Participant actually experiences a Separation from Service.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.

 



IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on the day and year first above written

 

                

 

TYSON FOODS, INC.

 

By: /s/ Wade Miquelon

 

Title: Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



SECOND AMENDMENT TO THE

TYSON FOODS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT

AND LIFE INSURANCE PREMIUM PLAN

 

THIS SECOND AMENDMENT is made on this 29th day of February, 2008, by TYSON
FOODS, INC., a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company maintains the Tyson Foods, Inc Supplemental Executive
Retirement and Life Insurance Premium Plan (the “Plan”) originally effective as
of March 12, 2004 and as most recently amended and restated as of March 1, 2007;

WHEREAS, the Company desires to amend the Plan to provide the Plan Administrator
(as defined therein) with the discretion in limited circumstances to waive the
requirement that a participant be employed as of a policy anniversary date in
order to receive a life insurance premium payment benefit for the calendar year
containing that policy anniversary date;

 

WHEREAS, the Company also desires to amend the Plan to clarify the timing of the
commencement of the supplemental retirement benefits earned under the Plan; and

 

WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective as of January
1, 2008, as follows:

 

1.         By deleting the last sentences of Subsections (a), (b) and (c) of
Section 4.1 in their entirety and by adding a new Subsection (e) to Section 4.1
as follows:

 

“(e)    Payment of the Normal Retirement Allowance, Early Retirement Allowance
or Disability Retirement Allowance, as applicable, to a Participant who is
otherwise entitled to such an allowance shall commence within the first ninety
(90) days of the calendar year immediately following the calendar year in which
the Participant actually experiences a Separation from Service and successive
payments shall be made during the same ninety (90)-day period in each subsequent
calendar year during the Participant’s lifetime.”

 

 

2.

By deleting Section 4.5 in its entirety and by substituting therefor the
following:

 

“4.5     FICA Payments. If and when a Participant’s SERP retirement benefits
first become Nonforfeitable pursuant to Section 4.1, the Participant shall be
paid a cash amount, determined by the Plan Administrator, equal to the product
of (a) the additional taxes under Section 3101 of the Code arising as a result
of the vesting event, multiplied by (b) any percentage from 100% to 141%, with
the percentage in any particular case to be selected by the Plan Administrator
in its discretion. In its sole discretion, the Plan



Administrator may apply all or any portion of the cash payment provided for
under this Section 4.5 to the Participant’s tax withholding obligations. Any
cash payment that becomes due pursuant to this Section 4.5 shall be made by
March 15th of the calendar year following the calendar year the SERP retirement
benefits first become Nonforfeitable.”

 

 

3.

By deleting Section 4.7 in its entirety and by substituting therefor the
following:

 

“4.7     Suspension of Certain Benefits. Notwithstanding any other provision of
the Plan to the contrary, any payment of benefits due to, or on behalf of, a
Participant who is a Specified Employee during the six-month period immediately
following his or her Separation from Service shall be suspended and such
suspended amounts shall be paid within fifteen (15) business days after the
expiration of such six-month period.”

 

 

4.

By deleting Section 6.2 in its entirety and by substituting therefor the
following:

 

“6.2     Payment of LIP Benefit. The amount of the LIP benefit shall be paid in
cash to the Active Participant; provided, however, that the Plan Administrator,
in its sole discretion, may pay a portion of the LIP benefit directly to the
insurer that issued the policy described in Section 3.1. A Participant’s status
as an Active Participant must remain continuously in effect from the date of his
or her initial commencement of participation in the Plan through the applicable
policy anniversary date in order to qualify for that annual LIP benefit;
provided, however, that the Plan Administrator, in its sole discretion, may
elect to pay an additional annual LIP benefit for a year on behalf of a
Participant who has a Nonforfeitable right to SERP benefits as of his or her
Separation from Service if such Separation from Service occurs prior to the
applicable policy anniversary date for that year. The LIP benefit will be paid
within ninety (90) days following the applicable policy anniversary date.”

 

5.         By deleting the next to last sentence in Section 9.5(a) in its
entirety and by substituting therefor the following:

 

“Payment of a SERP retirement benefit under this Section 9.5 shall commence
within the first ninety (90) days of the calendar year immediately following the
calendar year in which the Participant actually experiences a Separation from
Service following the Change of Control and successive payments shall be made
during the same ninety (90)-day period in each subsequent calendar year during
the Participant’s lifetime. Each payment shall be reduced so that it is the
Actuarial Equivalent of the allowance that would be payable had the Participant
retired at Normal Retirement Age.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Second Amendment.

 

 



 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the day and year first above written

 

                

 

TYSON FOODS, INC.

 

By: /s/ Wade Miquelon

 

Title: Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

 